— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered February 8, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was not deprived of his constitutional right to counsel when he was arrested and compelled to stand in a lineup *807without his attorney being present, despite the knowledge of the arresting officer that defendant was represented by an attorney on an unrelated, pending matter (see, People v Hawkins, 55 NY2d 474, cert denied 459 US 846).
We have considered defendant’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.